Exhibit 10.4

 

Restricted Stock Agreement

Employee — 5 year vesting

 

RESTRICTED STOCK AWARD

 

Granted by

 

OCONEE FEDERAL FINANCIAL CORP.

 

under the

 

OCONEE FEDERAL FINANCIAL CORP.

2012 EQUITY INCENTIVE PLAN

 

This Restricted Stock Award Agreement (the “Restricted Stock Award” or this
“Agreement”) is and will be subject in every respect to the provisions of the
2012 Equity Incentive Plan (the “Plan”) of Oconee Federal Financial Corp. (the
“Company”) which are incorporated herein by reference and made a part hereof,
subject to the provisions of this Agreement.  A copy of the Plan has been
provided to each person granted a Restricted Stock Award pursuant to the Plan. 
The holder of this Restricted Stock Award (the “Participant”) hereby accepts
this Restricted Stock Award, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.

 

1.                                       Name of Participant

 

2.                                       Date of Grant: April 27, 2012

 

3.                                       Total number of shares of Company
common stock, $0.01 par value per share, covered by the Restricted Stock Award:
                        
(subject to adjustment pursuant to Section 8 hereof).

 

4.                                       Vesting Schedule.  Except as otherwise
provided in this Agreement, this Restricted Stock Award first becomes earned in
accordance with the vesting schedule specified herein.

 

The Restricted Stock Awards granted under the Plan shall vest in five (5) equal
annual installments, with the first installment becoming exercisable on the
first anniversary of the date of grant, or April 27, 2013, and succeeding
installments on each anniversary thereafter, through April 27, 2017.  To the
extent the shares of Restricted Stock awarded to me are not equally divisible by
“5,” any excess shares of Restricted Stock shall vest on April 27, 2017.

 

Vesting will automatically accelerate pursuant to Sections 2.8 and 4.1 of the
Plan (in the event of death or Disability or Involuntary Termination of
Employment following a Change in Control).

 

--------------------------------------------------------------------------------


 

5.                                       Grant of Restricted Stock Award.

 

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either (i) registered in the name of the Participant and
held by the Company, together with a stock power executed by the Participant in
favor of the Company, pending the vesting or forfeiture of the Restricted Stock,
or (ii) registered in the name of, and delivered to, the Participant. 
Notwithstanding the foregoing, the Company may, in its sole discretion, issue
Restricted Stock in any other format (e.g., electronically) in order to
facilitate the paperless transfer of such Awards.

 

If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock.  The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

 

6.                                       Voting and Dividends.

 

The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder.

 

Any cash dividends declared on shares of Restricted Stock that have not vested
(and any earnings thereon) shall be immediately distributed to the Participant.

 

7.                                       Delivery of Shares.

 

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

8.                                       Adjustment Provisions.

 

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.3 of the Plan.

 

9.                                       Effect of Termination of Service on
Restricted Stock Award.

 

This Restricted Stock Award will vest as follows:

 

(i)                                     Death.  In the event of the
Participant’s Termination of Service by reason of the Participant’s death, all
Restricted Stock will vest as to all shares subject to an outstanding Award,
whether or not fully vested, at the date of Termination of Service.

 

(ii)                                  Disability.  In the event of the
Participant’s Termination of Service by reason of Disability, all Restricted
Stock will vest as to all shares subject to an outstanding Award, whether or not
fully vested, at the date of Termination of Service.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Termination for Cause.  In the event that
the Participant’s Service has been terminated for Cause, all Restricted Stock
granted to a Participant that has not vested will expire and be forfeited.

 

(iv)                              Change in Control.  In the event of an
Involuntary Termination of Employment following a Change in Control, all
Restricted Stock Awards will vest as to all shares subject to an outstanding
Award, whether or not fully vested, at the date of the Involuntary Termination
of Employment.   A “Change in Control” will be deemed to have occurred as
provided in Section 4.2 of the Plan.

 

(v)                                 Retirement.  In the event of the
Participant’s Termination of Service by reason of Retirement (as defined in
Section 8.1(aa) of the Plan), all Restricted Stock granted to a Participant that
has not vested will expire and be forfeited.

 

(vi)                              Other Termination.  In the event of the
Participant’s Termination of Service for any reason other than death,
Disability, for Cause or following a Change in Control, all shares of Restricted
Stock awarded to the Participant which have not vested as of the date of
Termination of Service will expire and be forfeited.

 

10.                                 Miscellaneous.

 

10.1                          This Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Participant.

 

10.2                          Restricted Stock Awards are not transferable prior
to the time such Awards vest in the Participant.

 

10.3                          This Restricted Stock Award and this Agreement
will be governed by and construed in accordance with the laws of the State of
South Carolina.

 

10.4                          This Restricted Stock Award and this Agreement are
subject to all laws, regulations and orders of any governmental authority which
may be applicable thereto and, notwithstanding any of the provisions hereof, the
Company will not be obligated to issue any shares of stock hereunder if the
issuance of such shares would constitute a violation of any such law, regulation
or order or any provision thereof.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

 

 

 

OCONEE FEDERAL FINANCIAL CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
Company’s 2012 Equity Incentive Plan.  The undersigned hereby acknowledges
receipt of a copy of the Company’s 2012 Equity Incentive Plan.

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACKNOWLEDGMENT OF RECEIPT OF EARNED SHARES

 

I hereby acknowledge the delivery to me by Oconee Federal Financial Corp. (the
“Company”) or its affiliate on
                                                          , of stock
certificates for                                          shares of common stock
of the Company earned by me pursuant to the terms and conditions of the
Restricted Stock Agreement and the Oconee Federal Financial Corp. 2012 Equity
Incentive Plan, which shares were transferred to me on the Company’s stock
record books on                                         .

 

 

Date:

 

 

 

 

 

 

Participant’s signature

 

5

--------------------------------------------------------------------------------